Opinion by
Mb. Justice Williams;
The disposition of the feigned issue in this case depends on whether Mrs. Graham had title to the stock of goods levied on by the sheriff at the suit of Kilgore. This stock, or a stock of goods of the same general description, was owned, prior to the fourteenth of July, 1885, by W. F. Graham, her husband. On that day, the entire stock was sold by the sheriff, by virtue of several writs of fieri facias, one of which was issued upon a judgment in favor of H. P. Ford, one upon a judgment in favor of W. W. Wilson, and one in favor of Katie A. Graham, the plaintiff. Ford and Wilson became the purchasers at this sale. Not long'after, they contributed their respective interests in the goods to the support of the family of W. F. Graham, by means of a deed to Katie A. Graham upon the express trust that the stock should be used for the support of the family, subject to the repayment to the grantors of the sums contributed by them respectively, viz., to H. P. Ford, the sum of $1,029.61, and to W. W. Wilson, the sum of $560. The business was thereafter conducted by Katie A. Graham, through her husband as her agent, until December, 1887, when Kilgore caused the stock to be seized as the property of W. F. Graham. Mrs. Graham made claim to the goods, and the sheriff applied to the court for an order requiring the claimant and the execution creditor to interplead.
Mrs. Graham did not claim as a purchaser at the sale by the sheriff, nor as a judgment creditor of her husband, but as the grantee in the trust deed made by Ford and Wilson; so that the validity of her title depended on that of her grantors. To defeat her claim it was necessary to show either that Ford and Wilson did not acquire a good title by means of the sheriff’s sale, or that the instrument by which they transferred their title to Mrs. Graham was fraudulent, and intended by the grantors to hinder and delay the creditors of W. F. Graham. Mrs. Graham’s judgment against her husband was in no way involved, and an inquiry into its consideration was irrelevant. It was a mistake, therefore, to affirm the defendant’s sixth point. The proposition contained in the point is a correct *26statement of a general rule of law. It is the duty of a married woman, claiming against her husband’s creditors, to show that her claim is bona fide, and for a consideration growing out of her separate estate; but this doctrine is not applicable to this case, because the plaintiff did not claim under or through her judgment, but as the grantee of Ford and Wilson.
The learned judge erred, also, in his answer to the defendant’s eighth point. He affirmed, without explanation, that, “ even though the jury should believe that Messrs. Ford and Wilson had no other purpose in view than the collection of their respective claims, yet if they permitted their judgments and the executions thereon to be so used as to aid Graham in the purpose of transferring the title to his property from himself to his wife, with the intent thereby to hinder and delay his creditors, then' the verdict must be for the defendant.” Upon listening to this instruction, the jury might reasonably ask whose intent to hinder and delay creditors they were to make their verdict depend upon? They might read into the point, after the words “ with the intent,” the explanatory words “ on their part,” making the point refer to the intent of Ford and Wilson; or the words “on his part,” making it refer to the intent of Graham. If the former reading be adopted, the point is contradictory and misleading. The jury could not properly find that the conduct of Ford and Wilson was induced or inspired by “no other purpose ” than the collection of their debts, and yet find that it was inspired by another and a fraudulent purpose. Their conduct was honest, or it was dishonest. If they used the process of the court for the single purpose of collecting their debts, they made a proper and lawful use of it, and the sale of the goods by the sheriff to them gave them a good title. If, on the other hand, they used such process to hinder and delay the creditors of Graham, and prevent them from reaching his goods, the fraud taints their title, and the goods are open to seizure. If the other reading be adopted, so that Graham’s purpose becomes the subject of inquiry, then the point should be refused. Ford and Wilson, if seeking the collection of their debts with no other purpose than to make themselves safe, cannot be affected by an undisclosed fraudulent purpose in the mind of Graham. They are responsible for their own frauds, but not for the fraud meditated or practiced by another, without their knowledge or conscious aid.
*27The important question of fact in the case was that which this point concedes in favor of the plaintiff, viz.: Had Messrs. Ford and Wilson some other purpose in view than the collection of their respective claims ? Did they make use of their judgments, of the sheriff’s sale, and the deed of trust, as parts of the machinery by which Graham’s stock of goods was to be withdrawn from the reach of his creditors for his own benefit ? That Graham may have desired this is not enough; that he may have preferred to fall into the hands of Ford and Wilson rather than into those of other creditors, is not enough. The fraud that shall defeat their title and that of their grantee must be brought home to them. They must have shared in the purpose, and aided in its execution. The third and fifth assignments are sustained.
The judgment is reversed, and a venire facias' de novo awarded.